Title: John Adams to Samuel Adams, 1 May 1784
From: Adams, John
To: Adams, Samuel


        
          My dear Sir
          The Hague May 1. 1784
        
        I received this morning your Letter of November 4 & Decr 4, with great Pleasure. I had heard of your Illness and was anxious to hear of your recovery. long Voyages and Journeys, great Agitation of Mind, and the Air of putrid Cities, have given me So many Severe Fits of Sickness, that I feel myself more affected At hearing of Such Misfertunes befalling my Friends. I have recovered however, a better Share of Health than I expected, and by Writing Less and walking and riding more, I hope to preserve it.
        The Refugees were a difficult Subject to manage in the Negotiations of the Peace.— We did the best We could. We were not in a Condition to prescribe all the Terms We could have wished: and We were lucky, under all Circumstances in obtaining in a very critical Moment, what We did. The Continuance of the War, which was very narrowly escaped might have reduced England lower, and might have raised her Ennemies higher, but I am fully perswaded that We instead of gaining by it, Should have lost.
        had the Situation of the belligerent Powers, or the state of the Negotiation been such, that England had been ready to agree upon Terms with France and Spain, before she was ready to agree with Us, You may easily imagine, what might have been the Consequence, especially if France had advised Us to consent to terms respecting the Refugees the Fisheries and Boundaries which Britain might have proposed to Us.
        We need not weigh very Scrupulously, our Obligations to France nor hers to Us.— both Sides have fullfilled their Obligations Engagements hitherto, and I doubt not will continue to do so. The Alliance has been beneficial to both, and may continue to be so.— But I think the History of the Reign of Louis the fifteenth ought to be read in America.— it is amuzing to Speculate, and can do no harm to put Suppositions. Suppose Britain in 1778, instead of making War with France, had taken Mauduits Advice, or perhaps Lord Norths Advice, acknowledged American Independance, and proposed an Alliance offensive and defensive with the United States? What would at this hour have been the Situation of France? or Suppose,

the Colonies had continued to this day, Subject to the Domination and Monopoly of Britain? I answer without hesitation, in the latter Case, She must have asked Leave of Britain to put a Ship to Sea.
        I only wish that my Countrymen, had been possessed of a little more Confidence in their own Negotiators, and pushed their Connections with more Steadiness and Activity with other Nations. This could have done them no harm, and I am confident would have done them a great deal of good, even with their Allies.
        Whether the Historian shall do me Justice or not, with regard to “my Negotiation with Holland,” I care very little, but I wish that Mr Jay and Mr Dana as well as Mr Izzard and Mr Lee may do Justice to themselves and their Country, by faithfully recording those important Facts which fell within their Knowledge, relative to their own Negotiations.— I will compound with the Historians for my self, if they will Say no ill of me. But there are Facts which ought to be remembered, and held up to View in time not to excite needless Jealousies, but as the Sailors plant Buoys upon the shallows. I have other Reasons,— I know that abandoned Calomnies will be recorded in History, if Some Care is not taken to ascertain the Truth. There are Politicians in the World who have great Numbers of Historians under their Thumbs to whom lies and slanders cost nothing at all.
        Funds for the punctual Payment of our foreign Debt, are of great Importance. of all our Debts indeed. But whether it is best to divide the Debt among the States, I leave to better Judges.— This would give more general Satisfaction perhaps, and the Money be more honestly collected.
        our Country, My Friend is not yet out of Danger. There are great Difficulties in our Constitution and Situation to reconcile Government, Finance, Commerce, and foreign Affairs, with our Liberties.— The Prospect before Us is joyfull, but there are Intricacies in it, which will perplex, the Wisest Heads wound the most honest hearts and disturb the coolest and firmest Tempers.
        I have long been of Opinion, that our Country is the Worst in the World for a Prophet to live in.— it is not possible to foresee Events with Us, as in other Countries. Changes upon Changes may be expected, but what, when, and how, must be left to time.— Let Us enjoy the little Space that is left to Us, without distressing our selves with too distant Prospects. I believe We may rest assured, there are no Scenes destined for our Posterity, more delicate or distressing than Some that We have Seen, and felt.
        I am, with much Affection
       